 

Exhibit 10.31


































VARCA VENTURES, INC.

2012 INCENTIVE COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 













1




--------------------------------------------------------------------------------




_________________________________

2012 INCENTIVE COMPENSATION PLAN




1.  Purpose

3

 

 

2.  Definitions

3

 

 

3.  Administration

8

 

 

4.  Shares Subject to Plan

9

 

 

5.  Eligibility

10

 

 

6.  Specific Terms of Awards

10

 

 

7.  Certain Provisions Applicable to Awards

13

 

 

8.  Change in Control

16

 

 

9.  General Provisions

18




























2




--------------------------------------------------------------------------------




____________________________

2012 INCENTIVE COMPENSATION PLAN




1. Purpose.  The purpose of this 2012 INCENTIVE COMPENSATION PLAN (the "Plan")
is to assist VARCA VENTURES, INC., a Nevada corporation, (the "Company") and its
Related Entities (as hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company's shareholders, and providing such persons with
 performance incentives to expend their maximum efforts in the creation of
shareholder value.




2. Definitions.  For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.




(a)  "Award" means any Option, Restricted Stock Award, Shares granted as a bonus
or in lieu of another Award, Other Stock-Based Award or Performance Award,
together with any other right or interest, granted to a Participant under the
Plan.




(b)  "Award Agreement" means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.




(c)  "Beneficiary" means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant's death or to which Awards or other rights are
transferred if and to the extent permitted under Section 9(b) hereof.  If, upon
a Participant's death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.




(d)  "Beneficial Owner" and "Beneficial Ownership" shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.




(e)  "Board" means the Company's Board of Directors.




(f)  "Cause" shall, with respect to any Participant, have the meaning specified
in the Award Agreement.  In the absence of any definition in the Award
Agreement, "Cause" shall have the equivalent meaning or the same meaning as
"cause" or "for cause" set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term





3




--------------------------------------------------------------------------------

shall mean (i) the failure by the Participant to perform, in a reasonable
manner, his or her duties as assigned by the Company or a Related Entity, (ii)
any violation or breach by the Participant of his or her employment, consulting
or other similar agreement with the Company or a Related Entity, if any, (iii)
any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or a Related Entity, (iv) any act by the Participant of dishonesty or bad faith
with respect to the Company or a Related Entity, (v) use of alcohol, drugs or
other similar substances in a manner that adversely affects the Participant's
work performance, or (vi) the commission by the Participant of any act,
misdemeanor, or crime reflecting unfavorably upon the Participant or the Company
or any Related Entity.  The good faith determination by the Committee of whether
the Participant's Continuous Service was terminated by the Company for "Cause"
shall be final and binding for all purposes hereunder.




(g)  "Change in Control" means a Change in Control as defined in Section 8(b) of
the Plan.




(h)  "Code" means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.




(i)  "Committee" means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board, or
for any other reason determined by the Board, then the Board shall serve as the
Committee.  




(j)  "Consultant" means any Person (other than an Employee or a Director, solely
with respect to rendering services in such Person's capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.




(k)  "Continuous Service" means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider.  Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except as otherwise provided in the Award Agreement).
 An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.




(l)  "Director" means a member of the Board or the board of directors of any
Related Entity.








4




--------------------------------------------------------------------------------




(m)  "Disability" means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.




(n)  "Effective Date" means the effective date of the Plan, which shall be
February 3, 2012.




(o)  "Eligible Person" means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity.  The
foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options.  An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.




(p)  "Employee" means any person, including an officer or Director, who is an
employee of the Company or any Related Entity.  The payment of a director's fee
by the Company or a Related Entity shall not be sufficient to constitute
"employment" by the Company.




(q)  "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.




(r)  "Fair Market Value" means the fair market value of Shares, Awards or other
property as determined by the Committee in a good faith manner, pursuant to
procedures established by the Committee and, if applicable, in a manner
consistent with the definition of "fair market value" contained in Section 409A
of the Code and the treasury regulations promulgated thereunder.   




(s)  "Good Reason" shall, with respect to any Participant, have the meaning
specified in the Award Agreement.  In the absence of any definition in the Award
Agreement, "Good Reason" shall have the equivalent meaning or the same meaning
as "good reason" or "for good reason" set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any duties inconsistent in any material respect with the
Participant's duties or responsibilities as assigned by the Company or a Related
Entity, or any other action by the Company or a Related Entity which results in
a material diminution in such duties or responsibilities, excluding, in each
case, an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company or a Related Entity promptly after receipt
of notice thereof given by the Participant; (ii) any material failure by the
Company or a Related Entity to comply with its obligations to the Participant as





5




--------------------------------------------------------------------------------

agreed upon, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company or a Related Entity
promptly after receipt of notice thereof given by the Participant.  




(t)  "Incentive Stock Option" means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.




(u)  "Incumbent Board" means the Incumbent Board as defined in Section 8(b)(ii)
hereof.




(v)  "Option" means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.




(w)  "Optionee" means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.




(x)  "Other Stock-Based Awards" means Awards granted to a Participant under
Section 6(e) hereof.




(y)  "Participant" means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.




(z)  "Performance Award" means any Award of Performance Shares or Performance
Units granted pursuant to Section 6(d) hereof.




(aa)  "Performance Period" means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.




(bb)  "Performance Share" means any grant pursuant to Section 6(d) hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.




(cc)  "Performance Unit" means any grant pursuant to Section 6(d) hereof of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the





6




--------------------------------------------------------------------------------

Performance Period as the Committee shall establish at the time of such grant or
thereafter.




(dd)  "Person" shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a "group" as defined in Section 13(d) thereof.




(ee)  "Related Entity" means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company  or a Subsidiary holds a  substantial ownership interest,
directly or indirectly.




(ff)  "Restriction Period" means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.




(gg)  "Restricted Stock" means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.




(hh)  "Restricted Stock Award" means an Award granted to a Participant under
Section 6(d) hereof.




(ii)  "Shares" means the shares of common stock of the Company, par value
$0.0001 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 9(c) hereof.




(jj)  "Subsidiary" means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.  




(kk)  "Substitute Awards" means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, Awards previously granted,
or the right or obligation to make future Awards, by a company (i) acquired by
the Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.





7




--------------------------------------------------------------------------------




3. Administration.




(a)

Authority of the Committee.  The Plan shall be administered by the Committee;
provided, however, that except as otherwise expressly provided in this Plan, the
Board may exercise any power or authority granted to the Committee under this
Plan and in that case, references herein shall be deemed to include references
to the Board.  The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan.  In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants.




(b)

Manner of Exercise of Committee Authority.  Any action of the Committee shall be
final, conclusive and binding on all persons, including the Company, its Related
Entities, Eligible Persons, Participants, Beneficiaries, transferees under
Section 9(b) hereof or other persons claiming rights from or through a
Participant, and shareholders.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any Related Entity, or committees
thereof, the authority, subject to such terms and limitations as the Committee
shall determine, to perform such functions, including administrative functions
as the Committee may determine.  The Committee may appoint agents to assist it
in administering the Plan.  




(c)

Limitation of Liability.  The Committee and the Board, and each member thereof,
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or Employee, the Company's
independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.








8




--------------------------------------------------------------------------------




4. Shares Subject to Plan.




(a)

Limitation on Overall Number of Shares Available for Delivery Under Plan.
 Subject to adjustment as provided in Section 9(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 4,700,000.
 Any Shares delivered under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.




(b)

Application of Limitation to Grants of Awards.  No Award may be granted if the
number of Shares to be delivered in connection with such an Award exceeds the
number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards.  The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.




(c)

Availability of Shares Not Delivered under Awards and Adjustments to Limits.  




(i)

If any Awards are forfeited, expire or otherwise terminate without issuance of
such Shares, or any Award is settled for cash or otherwise does not result in
the issuance of all or a portion of the Shares subject to such Award, the Shares
to which those Awards were subject, shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
delivery with respect to Awards under the Plan, subject to Sections 4(c)(iii)
and (iv) below.  




(ii)

In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such option or other award are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under the Plan.




(iii)

Substitute Awards shall not reduce the Shares authorized for delivery under the
Plan or authorized for delivery to a Participant in any period.  Additionally,
in the event that a company acquired by the Company or any Related Entity or
with which the Company or any Related Entity combines has shares available under
a pre-existing plan approved by its shareholders, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for delivery under the Plan.   





9




--------------------------------------------------------------------------------




(iv)

Notwithstanding anything in this Section 4(c) to the contrary but subject to
adjustment as provided in Section 9(c) hereof, the maximum aggregate number of
Shares that may be delivered under the Plan as a result of the exercise of the
Incentive Stock Options shall be 4,700,000 Shares.




5. Eligibility.  Awards may be granted under the Plan only to Eligible Persons.




6. Specific Terms of Awards.




(a)

General.  Awards may be granted on the terms and conditions set forth in this
Section 6.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(e) hereof),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of the Participant's Continuous Service
and terms permitting a Participant to make elections relating to his or her
Award.  Except as otherwise expressly provided herein, the Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan.  Except
in cases in which the Committee is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
be paid to satisfy the requirements of Nevada law, no consideration other than
services may be required for the grant (as opposed to the exercise) of any
Award.




(b)

Options.  The Committee is authorized to grant Options to any Eligible Person on
the following terms and conditions:




(i)

Exercise Price.  Other than in connection with Substitute Awards, the exercise
price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not, in the case of Incentive
Stock Options, be less than 100% of the Fair Market Value of a Share on the date
of grant of the Option and shall not, in any event, be less than the par value
of a Share on the date of grant of the Option.  If an Employee owns or is deemed
to own (by reason of the attribution rules applicable under Section 424(d) of
the Code) more than 10% of the combined voting power of all classes of stock of
the Company (or any parent corporation or subsidiary corporation of the Company,
as those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Employee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted. Other than pursuant to Section
9(c)(i) and (ii) hereof, the Committee shall not be permitted to (A) lower the
exercise price per Share of an Option after it is granted, or (B) cancel an
Option when the exercise price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for another Award (other than in connection with
 Substitute Awards).








10




--------------------------------------------------------------------------------



(ii)

Time and Method of Exercise.  The Committee shall determine the time or times at
which or the circumstances under which an Option may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which Options shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the methods by which the exercise price may be paid or deemed to be
paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of Section 13(k)
of the Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants.




(iii)

Incentive Stock Options.  The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code.  Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification.  Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:




(A)

the Option shall not be exercisable for more than ten years after the date such
Incentive Stock Option is granted; provided, however, that if a Participant owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and the Incentive Stock Option is granted to such Participant, the term of the
Incentive Stock Option shall be (to the extent required by the Code at the time
of the grant) for no more than five years from the date of grant; and




(B)

The aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the Shares with respect to which Incentive Stock Options
granted under the Plan and all other option plans of the Company (and any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively) that become exercisable
for the first time by the Participant during any calendar year shall not (to the
extent required by the Code at the time of the grant) exceed $100,000.








11




--------------------------------------------------------------------------------



(c)

Restricted Stock Awards.  The Committee is authorized to grant Restricted Stock
Awards to any Eligible Person on the following terms and conditions:




(i)

Grant and Restrictions.  Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period.  The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.  The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).  During the period that the Restricted
Stock Award is subject to a risk of forfeiture, subject to Section 9(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant.




(ii)

Forfeiture.  Except as otherwise determined by the Committee, upon termination
of a Participant's Continuous Service during the applicable Restriction Period,
the Participant's Restricted Stock that is at that time subject to a risk of
forfeiture that has not lapsed or otherwise been satisfied shall be forfeited
and reacquired by the Company; provided that, subject to the limitations set
forth in Section 6(j)(ii) hereof, the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that forfeiture conditions relating to Restricted Stock Awards shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.




(iii)

Certificates for Shares.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.




(iv)

Dividends and Splits.  As a condition to the grant of a Restricted Stock Award,
the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan.  Unless otherwise determined by the Committee, Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be





12




--------------------------------------------------------------------------------

subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Shares or other property have been
distributed.




(d)

Performance Awards.  The Committee is authorized to grant Performance Awards to
any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions.  The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award; provided, however, that a Performance Period shall not be shorter than 12
months nor longer than ten years.  Except as provided in Section 8 hereof or as
may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period.  The performance goals to
be achieved for each Performance Period shall be conclusively determined by the
Committee, in its sole discretion.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.  Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis.




(e)

Other Stock-Based Awards.  The Committee is authorized, subject to limitations
under applicable law, to grant to any Eligible Person such other Awards that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares, as deemed by the Committee to be
consistent with the purposes of the Plan.  Other Stock-Based Awards may be
granted to Participants either alone or in addition to other Awards granted
under the Plan, and such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan.  The
Committee shall determine the terms and conditions of such Awards.  Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6(e) shall be purchased for such consideration, (including without
limitation loans from the Company or a Related Entity provided that such loans
are not in violation of Section 13(k) of the Exchange Act, or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.  




7. Certain Provisions Applicable to Awards.




(a)

Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award or award, the Committee





13




--------------------------------------------------------------------------------

shall require the surrender of such other Award or award in consideration for
the grant of the new Award.  In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Related Entity, in which the value of Shares subject to the Award
is equivalent in value to the cash compensation (for example, Restricted Stock),
or in which the exercise price, grant price or purchase price of the Award in
the nature of a right that may be exercised is equal to the Fair Market Value of
the underlying Shares minus the value of the cash compensation surrendered (for
example, Options granted with an exercise price or grant price "discounted" by
the amount of the cash compensation surrendered), provided that any such
determination to grant an Award in lieu of cash compensation must be made in
compliance with Section 409A of the Code.




(b)

Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or in the case of an Incentive Stock Option
such shorter term as may be required under Section 422 of the Code).




(c)

Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company or a
Related Entity upon the exercise of an Option or other Award or settlement of an
Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Shares, other Awards or other property, and may be
made in a single payment or transfer, in installments, or on a deferred basis,
provided that any determination to pay in installments or on a deferred basis
shall be made by the Committee at the date of grant.  Any installment or
deferral provided for in the preceding sentence shall, however, be subject to
the Company's compliance with applicable law, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the Code.
 Subject to Section 7(d) hereof, the settlement of any Award may be accelerated,
and cash paid in lieu of Shares in connection with such settlement, in the sole
discretion of the Committee or upon occurrence of one or more specified events
(in addition to a Change in Control).  Any such settlement shall be at a value
determined by the Committee in its sole discretion, which, without limitation,
may in the case of an Option be limited to the amount if any by which the Fair
Market Value of a Share on the settlement date exceeds the exercise or grant
price.  Installment or deferred payments may be required by the Committee
(subject to Section 7(d) hereof, including the consent provisions thereof in the
case of any deferral of an outstanding Award not provided for in the original
Award Agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee.  The Committee may, without limitation,
make provision for the payment or crediting of a reasonable interest rate on
installment or deferred payments or the grant or crediting of other amounts in
respect of installment or deferred payments denominated in Shares.




(d)

Code Section 409A.




(i)

The Award Agreement for any Award that the Committee reasonably determines to
constitute a Section 409A Plan, and the provisions of the Plan





14




--------------------------------------------------------------------------------

applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A, and the Committee, in its sole
discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.  




(ii)

If any Award constitutes a "nonqualified deferred compensation plan" under
Section 409A of the Code (a "Section 409A Plan"), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:




(A)

Payments under the Section 409A Plan may not be made earlier than the first to
occur of (u) the Participant's "separation from service", (v) the date the
Participant becomes "disabled", (w) the Participant's death, (x) a "specified
time (or pursuant to a fixed schedule)" specified in the Award Agreement at the
date of the deferral of such compensation, (y) a "change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets" of the Company, or (z) the occurrence of an "unforeseeble
emergency";




(B)

The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;




(C)

Any elections with respect to the deferral of such compensation or the time and
form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and




(D)

In the case of any Participant who is "specified employee", a distribution on
account of a "separation from service" may not be made before the date which is
six months after the date of the Participant's "separation from service" (or, if
earlier, the date of the Participant's death).




For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.  The Company does not make any
representation to the Participant that any Awards awarded under this Plan will
be exempt from, or satisfy, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless any
Participant or Beneficiary for any tax, additional tax, interest or penalties
that any Participant or Beneficiary may incur in the event that any provision of
this Plan, any Award Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.





15




--------------------------------------------------------------------------------




(iii)

Notwithstanding the foregoing, the Company does not make any representation to
any Participant or Beneficiary that any Awards made pursuant to this Plan are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A.  




8. Change in Control.




(a)

Effect of "Change in Control."  If and only to the extent provided in any
employment or other agreement between the Participant and the Company or any
Related Entity, or in any Award Agreement, or to the extent otherwise determined
by the Committee in its sole discretion and without any requirement that each
Participant be treated consistently, upon the occurrence of a "Change in
Control," as defined in Section 8(b) hereof:




(i)

Any Option that was not previously vested and exercisable as of the time of the
Change in Control, shall become immediately vested and exercisable, subject to
applicable restrictions set forth in Section 9(a) hereof.




(ii)

Any restrictions, deferral of settlement, and forfeiture conditions applicable
to a Restricted Stock Award or an Other Stock-Based Award subject only to future
service requirements granted under the Plan shall lapse and such Awards shall be
deemed fully vested as of the time of the Change in Control, except to the
extent of any waiver by the Participant and subject to applicable restrictions
set forth in Section 9(a) hereof.




(iii)

With respect to any outstanding Award subject to achievement of performance
goals and conditions under the Plan, the Committee may, in its discretion, deem
such performance goals and conditions as having been met as of the date of the
Change in Control.  




(iv)

Notwithstanding the foregoing or any provision in any Award Agreement to the
contrary, and unless the Committee otherwise determines in a specific instance,
each outstanding Option, Restricted Stock Award, or Other Stock-Based Award
shall not be accelerated as described in Sections 8(a)(i), (ii) and (iii), if
either (A) the Company is the surviving entity in the Change in Control and the
Option, Restricted Stock Award, or Other Stock-Based Award continues to be
outstanding after the Change in Control on the substantially same terms and
conditions as were applicable immediately prior to the Change in Control or (B)
the successor company assumes or substitutes for the applicable Award.   For the
purposes of this Section 8(a)(iv), an Option, Restricted Stock Award, or Other
Stock-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive,





16




--------------------------------------------------------------------------------

for each Share subject to the Option, Restricted Stock Award, or Other
Stock-Based Award immediately prior to the Change in Control, on substantially
the same vesting and other terms and conditions as were applicable to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company or its parent or subsidiary, provide that the
consideration to be received upon the exercise or vesting of an Option,
Restricted Stock Award, or Other Stock-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control.  The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.




(b)

Definition of "Change in Control."  Unless otherwise specified in any employment
agreement between the Participant and the Company or any Related Entity, or in
an Award Agreement, a "Change in Control" shall mean the occurrence of any of
the following:




(i)

The acquisition by any Person of Beneficial Ownership of more than fifty percent
(50%) of either (A) the value of then outstanding equity securities of the
Company (the "Outstanding Company Stock") or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities") (the
foregoing Beneficial Ownership hereinafter being referred to as a "Controlling
Interest"); provided, however, that for purposes of this Section 8(b), the
following acquisitions shall not constitute or result in a Change in Control:
 (v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or




(ii)

During any period of two (2) consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial





17




--------------------------------------------------------------------------------

assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or




(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its Related
Entities, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or equity of another entity by the
Company or any of its Related Entities (each a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the Outstanding Company Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
any Person that as of the Effective Date owns Beneficial Ownership of a
Controlling Interest) beneficially owns, directly or indirectly, fifty percent
(50%) or more of the value of the then outstanding equity securities of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the Board of Directors or other governing body of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or




(iv)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




9. General Provisions.




(a)

Compliance With Legal and Other Requirements.  The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be





18




--------------------------------------------------------------------------------

subject to such other conditions as it may consider appropriate in connection
with the issuance or delivery of Shares or payment of other benefits in
compliance with applicable laws, rules, and regulations, listing requirements,
or other obligations.  




(b)

Limits on Transferability; Beneficiaries.  No Award or other right or interest
granted under the Plan shall be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability of such Participant to any party,
or assigned or transferred by such Participant otherwise than by will or the
laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon).  A Beneficiary, transferee,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award Agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.




(c)

Adjustments.




(i)

Adjustments to Awards.  In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate.  




(ii)

Adjustments in Case of Certain Transactions.  In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control, any outstanding Awards may be dealt with
in accordance with any of the following approaches, without the requirement of
obtaining any consent or agreement of a Participant as such, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by





19




--------------------------------------------------------------------------------

the Committee: (a) the continuation of the outstanding Awards by the Company, if
the Company is a surviving entity, (b) the assumption or substitution for, as
those terms are defined in Section 9(a)(iv) hereof, the outstanding Awards by
the surviving entity or its parent or subsidiary, (c) full exercisability or
vesting and accelerated expiration of the outstanding Awards, or (d) settlement
of the value of the outstanding Awards in cash or cash equivalents or other
property followed by cancellation of such Awards (which value, in the case of
Options, shall be measured by the amount, if any, by which the Fair Market Value
of a Share exceeds the exercise or grant price of the Option as of the effective
date of the transaction).  The Committee shall give written notice of any
proposed transaction referred to in this Section 9(c)(ii) at a reasonable period
of time prior to the closing date for such transaction (which notice may be
given either before or after the approval of such transaction), in order that
Participants may have a reasonable period of time prior to the closing date of
such transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction).  A Participant may condition his exercise of any Awards upon the
consummation of the transaction.




(iii)

Other Adjustments.  The Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals and conditions relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee's assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant.




(d)

Taxes.  The Company and any Related Entity are authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant's tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.




(e)

Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee's authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company's shareholders not later than the annual meeting next following such
Board action if such





20




--------------------------------------------------------------------------------

shareholder approval is required by any federal or state law or regulation, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to shareholders for approval; provided that, except as
otherwise permitted by the Plan or Award Agreement, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under the terms of any previously granted and
outstanding Award.  The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted
and any Award Agreement relating thereto, except as otherwise provided in the
Plan; provided that, except as otherwise permitted by the Plan or Award
Agreement, without the consent of an affected Participant, no such Committee or
the Board action may materially and adversely affect the rights of such
Participant under terms of such Award.  Notwithstanding anything to the
contrary, the Committee shall be authorized to amend any outstanding Option to
reduce the exercise price or grant price without the prior approval of the
shareholders of the Company.  In addition, the Committee shall be authorized to
cancel outstanding Options replaced with Awards having a lower exercise price
without the prior approval of the shareholders of the Company.




(f)

Limitation on Rights Conferred Under Plan.  Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person's or Participant's Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company
including, without limitation, any right to receive dividends or distributions,
any right to vote or act by written consent, any right to attend meetings of
shareholders or any right to receive any information concerning the Company's
business, financial condition, results of operation or prospects, unless and
until such time as the Participant is duly issued Shares on the stock books of
the Company in accordance with the terms of an Award.  None of the Company, its
officers or its directors shall have any fiduciary obligation to the Participant
with respect to any Awards unless and until the Participant is duly issued
Shares pursuant to the Award on the stock books of the Company in accordance
with the terms of an Award.  Neither the Company nor any of the Company's
officers, directors, representatives or agents is granting any rights under the
Plan to the Participant whatsoever, oral or written, express or implied, other
than those rights expressly set forth in this Plan or the Award Agreement.




(g)

Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company's obligations under the Plan.  Such
trusts or other arrangements shall be





21




--------------------------------------------------------------------------------

consistent with the "unfunded" status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.  The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify and in accordance with applicable law.




(h)

Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board nor
its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.




(i)

Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.




(j)

Governing Law.  The validity, construction and effect of the Plan, any rules and
regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Nevada without giving effect to
principles of conflict of laws, and applicable federal law.




(k)

Non-U.S. Laws.  The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.




(l)

Plan Effective Date and Shareholder Approval; Termination of Plan.  The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Section 422 and other laws, regulations, and obligations of
the Company applicable to the Plan.  Awards may be granted subject to
shareholder approval, but may not be exercised or otherwise settled in the event
the shareholder approval is not obtained.  The Plan shall terminate at the
earliest of (a) such time as no Shares remain available for issuance under the
Plan, (b) termination of this Plan by the Board, or (c) the tenth anniversary of
the Effective Date.  Awards outstanding upon expiration of the Plan shall remain
in effect until they have been exercised or terminated, or have expired.














22


